           Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 1 of 16




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLUMBIA
____________________________________
THE BRADY CENTER TO PREVENT          )
GUN VIOLENCE,                        )
840 FIRST STREET, NE                 )
SUITE 400                            )
WASHINGTON, DC 20002,                )
                                     )
                Plaintiff            )
                                     ) Case No.
vs.                                  )
                                     )
                                     )
U.S. DEPARTMENT OF STATE             )
2201 C STREET, NW                    )
WASHINGTON, DC 20520,                )
                                     )
                Defendant.           )
__________________________________ )

                                   COMPLAINT
                            (Freedom of Information Act)

      Plaintiff, the Brady Center to Prevent Gun Violence (the “Brady Center”),

brings this action against Defendant, the U.S. Department of State (the “State

Department”), to compel compliance with the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552.

      As further alleged below, the Brady Center has filed a FOIA request to

obtain certain information from the State Department related to the agency’s

troubling and potentially illegal settlement of a cause of action brought against it

by Defense Distributed, a company that desires to make available to the public

                                          1
           Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 2 of 16




computer-aided design (“CAD”) files that act as blueprints for the creation of guns

and gun components for three-dimensional (“3D”) printers. Despite prevailing at

every stage of the litigation against Defense Distributed and raising significant

national security concerns, the State Department suddenly capitulated from its

long-held position that the publication of such files without agency approval would

violate the International Traffic in Arms Regulation (“ITAR”), and executed a

settlement agreement favorable to Defense Distributed in June 2018. Among other

things, the settlement would allow Defense Distributed and others to make

untraceable and undetectable guns widely available to anyone with access to a 3D

printer, regardless of whether they are prohibited firearms purchasers, terrorists, or

others with nefarious motives. Cody Wilson, a founder of Defense Distributed, has

been publicly forthright about his intentions, stating, “I represent the destruction of

commonsense gun control.”

      Within days of learning of the purported terms of the settlement between the

State Department and Defense Distributed, the Brady Center filed a FOIA request

seeking information regarding the settlement and the State Department’s treatment

of the related gun regulations. Subsequently, the Brady Center asserted a

compelling need for the requested information and requested that its FOIA request

be processed expeditiously pursuant to 5 U.S.C. § 552(a)(6)(E)(i)(II) and 22 C.F.R.

§ 171.11(f). Despite the clear statutory requirement that an agency respond within

                                           2
            Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 3 of 16




20 days to a FOIA request with a determination as to whether it will comply with

the request, the State Department has failed to do so. The State Department also

did not respond to the Brady Center’s request to expedite its FOIA request within

the ten days required by statute and the agency regulations. Although the State

Department ultimately granted the Brady Center’s request to expedite, the agency

has failed to process the FOIA request in a timely and expeditious manner as

required under FOIA. Indeed, nearly five months after receiving the Brady

Center’s FOIA request, the State Department has not produced a single responsive

document. The Brady Center hereby seeks to compel the State Department to

comply with its obligations under FOIA and the agency’s implementing

regulations and to promptly produce the information to which the Brady Center is

entitled.

       The Brady Center further alleges as follows:

                                       PARTIES

       1.    The Brady Center is a 501(c)(3) non-profit corporation incorporated

under the laws of the District of Columbia, and headquartered at 840 First Street

NE, Suite 400, Washington, D.C. 20002.

       2.    The State Department is an “agency” of the United States Government

as defined under FOIA subsections 5 U.S.C. § 552(f)(1) and 5 U.S.C. § 551(1), and

is therefore subject to the applicable time restrictions set forth in the statute for

                                            3
           Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 4 of 16




responding to FOIA requests. The State Department is headquartered at 2201 C

Street, NW, Washington, D.C. 20520. Upon information and belief, the State

Department has possession, custody, and control of the documents that the Brady

Center seeks in response to its FOIA request.

                           JURISDICTION & VENUE

      3.     This Court has jurisdiction over this claim pursuant to 28 U.S.C. §

1331 and 5 U.S.C. § 552(a)(4)(B).

      4.     Venue is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

                           STATEMENT OF FACTS

   A. The Brady Center’s Mission

      5.     The Brady Center is an independent, nonpartisan, non-profit

organization with a mission to promote a safer America by ending the country’s

gun violence epidemic. To achieve its goals, the Brady Center actively works to

keep guns out of the hands of criminals and other dangerous people.

      6.     For more than 25 years, the Brady Center’s legal team has taken on

the corporate gun lobby and worked in and out of the courts to obtain justice for

victims of gun violence, to reform dangerous industry practices, and to lead a new

national conversation about gun violence prevention. The Brady Center also works

with public officials to defend responsible gun laws that are under attack, and



                                          4
             Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 5 of 16




challenges laws, regulations, and practices that make American communities less

safe.

        7.    In addition to its work in the courts, the Brady Center develops and

implements extensive public health and safety programs designed to curb gun

violence and change social norms surrounding guns, and publishes reports and

disseminates information relevant to gun violence problems and solutions.

        8.    An important part of achieving the Brady Center’s mission of

reducing gun deaths and injuries are government agencies that properly enforce

state and federal gun laws to keep guns out of the hands of criminals and other

dangerous people.

   B. The Defense Distributed Lawsuit

        9.    ITAR requires U.S. gun distributors to seek approval from the State

Department before distributing guns or related technical data. See 22 C.F.R. §

120.1; 22 C.F.R. § 12.10. A purpose of ITAR is to “help ensure terrorist entities

and state sponsors of terrorism do not gain access to exported U.S. defense articles

and services.” Amendment to the International Traffic in Arms Regulations:

Registration Fee Change, 69 Fed. Reg. 70888-01 (Dec. 8, 2004). The State

Department’s enforcement of ITAR is a matter of national security and public

safety.



                                          5
            Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 6 of 16




      10.    At the center of the Brady Center’s FOIA request is the State

Department’s sudden and potentially unlawful capitulation to Defense Distributed

in connection with a lawsuit filed by the company against the agency. The lawsuit

arose after the State Department notified Defense Distributed that certain CAD

files were potentially subject to ITAR. These CAD files act as blueprints for the

creation of untraceable and undetectable guns and gun components for 3D printers.

      11.    On May 8, 2013, the Directorate of Defense Trade Controls

(“DDTC”) advised Defense Distributed that its publication of CAD files without

authorization from the DDTC potentially violated ITAR, specifically because the

CAD files were being made available outside the United States.

      12.    On May 6, 2015, Defense Distributed filed a lawsuit in the Western

District of Texas seeking to enjoin the Department of State from enforcing ITAR

as to both the CAD files and any other files that Defense Distributed may create in

the future. See Defense Distributed v. United States Dep’t of State, No. 15-cv-372

(W.D. Tex.). In opposing the lawsuit, the State Department cited potentially

devastating national security implications, and asserted that it was “particularly

concerned that [the] proposed export of undetectable firearms technology could be

used in an assassination, for the manufacturing of spare parts by embargoed

nations, terrorist groups, or to compromise aviation security overseas in a manner



                                          6
            Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 7 of 16




specifically directed at U.S. persons.” Defendants’ Opposition to Plaintiffs’

Motion for a Preliminary Injunction, filed June 10, 2015 (ECF No 32).

      13.    Accepting the State Department’s arguments, the court denied

Defense Distributed’s motion for a preliminary injunction, finding that the public

interest in national defense and national security outweighed any countervailing

interests. See Defense Distributed v. United States Dep’t of State, 121 F.Supp.3d

680 (W.D. Tex. 2015). The Fifth Circuit upheld the lower court’s ruling, Defense

Distributed v. United States Dep’t of State, 838 F.3d 451 (5th Cir. 2016), and the

Supreme Court then denied Defense Distributed’s petition for a writ of certiorari.

See Defense Distributed v. Dep’t of State, 138 S. Ct. 638 (2018).

      14.    On March 16, 2018, after the Supreme Court denied certiorari,

Defense Distributed filed a Second Amended Complaint. In the State

Department’s April 6, 2018 Motion to Dismiss Defense Distributed’s Second

Amended Complaint, it argued that its restrictions on Defense Distributed’s CAD

files were narrowly tailored to meet the government’s compelling interest in

preventing the circumvention of laws restricting the export of firearms, particularly

to hostile foreign state and non-state adversaries. See ECF Nos. 77, 88 and 90.

      15.    On April 30, 2018, less than one month after the State Department

again stressed to the court the critical national security reasons for prohibiting the

export of Defense Distributed’s CAD files and while the State Department’s

                                           7
            Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 8 of 16




motion to dismiss remained pending, the parties informed the court that they had

reached a settlement agreement. This settlement agreement was executed on June

29, 2018 and was made public on or about July 10, 2018. Under the terms of the

settlement, the State Department capitulated entirely to Defense Distributed,

permitted Defense Distributed to publish blueprints of firearms and firearm

components to the Internet without government approval, and paid Defense

Distributed’s attorney’s fees. Subsequently, Defense Distributed announced that it

would relaunch its repository of files on August 1, 2018.1

    C. The Brady Center’s FOIA Request

      16.    The Supreme Court has stated that “the basic purpose of FOIA is to

ensure an informed citizenry, vital to functioning of a democratic society, needed

to check against corruption and to hold the governors accountable to the

governed.” NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978).

Additionally, the Court has stressed that “disclosure, not secrecy, is the dominant

objective of the Act.” Department of Interior v. Klamath Water Users Protective

Ass’n, 532 U.S. 1, 8 (2001) (quoting Department of Air Force v. Rose, 425 U.S.

352, 361 (1976)). Put more directly, FOIA protects the right of all Americans “to


1
 States attorneys general from various states and the District of Columbia
subsequently filed suit to bar the settlement agreement from being implemented
and successfully obtained a temporary restraining order. A preliminary injunction
was granted on August 27, 2018. State of Washington v. U.S. Dep’t of State, No.
18-cv-01115 (W.D. Wash.).
                                          8
            Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 9 of 16




‘know what their Government is up to.’” Nat’l Archives & Records Admin. V.

Favish, 541 U.S. 157, 171-72 (2004) (quoting U.S. Dep’t of Justice v. Reporters

Comm. For Freedom of the Press, 489 U.S. 749, 773 (1989)).

      17.    Within days of learning of the purported and alarming terms of the

settlement between the State Department and Defense Distributed, the Brady

Center submitted a FOIA request on July 16, 2018 (“FOIA Request F-2018-

05229”) seeking copies of records relating to the settlement reached between the

parties and any other related changes or proposed changes to ITAR. A true and

correct copy of FOIA Request F-2018-05229 is attached as Exhibit A.

      18.    Under FOIA 5 U.S.C. §§ 552(a)(6)(A)(i), the State Department was

required to respond to FOIA Request F-2018-05229 within 20 working days of

receipt, by August 10, 2018. It did not respond within this time frame.

      19.    On August 16, 2018, after the date by which the State Department was

required to respond to FOIA Request F-2018-05229, the Brady Center sent a letter

to Secretary of State Mike Pompeo requesting Secretary Pompeo to instruct the

State Department to comply with the Brady Center’s outstanding FOIA request. A

true and correct copy of the Brady Center’s letter to Secretary Pompeo is attached

as Exhibit B.

      20.       After the Brady Center submitted FOIA Request F-2018-05229, it

followed up by telephone and email to the State Department. On August 20th and

                                         9
            Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 10 of 16




29th, 2018, the Brady Center left voicemails with the State Department that were

not returned. On August 30, 2018, 20 days after the 20-day period for the State

Department to respond to FOIA Request F-2018-05229 had passed, the Brady

Center emailed the State Department’s FOIA Public Liaison requesting immediate

compliance with FOIA Request F-2018-05229. In response to this email, the

FOIA Public Liaison confirmed that FOIA Request F-2018-05229 had been

received and was logged into the State Department’s system on July 17, 2018. A

true and correct copy of the August 30, 2018 email exchange is attached as Exhibit

C. The next day, the Brady Center received a letter from the State Department

Office of Information Programs and Services providing formal acknowledgement

of the receipt of FOIA Request F-2018-05229. A true and correct copy of the

letter is attached as Exhibit D.

      21.     The State Department subsequently advised the Brady Center that

there was a substantial backlog of FOIA requests submitted to the agency. Via

email dated September 5, 2018, from a State Department FOIA Litigation and

Appeals Reviewer, the State Department provided proposed language for a more

“succinct version” of FOIA Request F-2018-05229 that would “serve to expedite

[the] request more rapidly.” A true and correct copy of the September 5, 2018

email is attached as Exhibit E.



                                        10
            Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 11 of 16




      22.       On September 12, 2018, at the behest of and in accordance with the

State Department’s proposed language, the Brady Center submitted a revised FOIA

request, by letter addressed to the State Department FOIA Litigation and Appeals

Reviewer, that streamlined FOIA Request F-2018-05229 to a single request for

documents:

      …[A]ll documents, including emails and communications, relating to the
      terms of the settlement reached between the parties in Defense Distributed v.
      United States Department of State, including the preparatory work
      underlying the settlement, its details, and its terms of implementation, and
      documents with external consultants.

A true and correct copy of the amended FOIA Request F-2018-05229 is attached

as Exhibit F.

      23.       Though the Brady Center had streamlined its FOIA request at the

direction of the State Department to ensure that it would be treated expeditiously,

the State Department did not notify the Brady Center of a determination whether to

comply with the FOIA request within the required 10-day period, as required by

5 U.S.C. §552(a)(6)(A)(i), nor did it produce any documents responsive to FOIA

Request F-2018-05229.

      24.       Therefore, on October 3, 2018, the Brady Center submitted a formal

request to the State Department, again via letter to the State Department FOIA

Litigation and Appeals Reviewer, to expedite the processing of its FOIA request

(the “Request to Expedite”) pursuant to 22 C.F.R. § 171.11(f) and 5 U.S.C. §

                                           11
            Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 12 of 16




552(a)(6)(E)(i)(II). As set forth in the Request to Expedite, the Brady Center

asserted a compelling need to obtain the documents to which it was entitled under

FOIA expeditiously on the grounds, inter alia, that the documents were necessary

to ensuring the physical safety of individuals residing in the United States and

abroad. A true and correct copy of the Request to Expedite is attached as Exhibit

G.

      25.     After receiving the Request to Expedite, the State Department FOIA

Litigation and Appeals Reviewer requested that the Brady Center postpone

submitting the Request to Expedite through the FOIA website. Regardless, the

State Department is required to respond to a request to expedite a FOIA request

within ten days of the request being submitted. See 22 C.F.R. § 171.11(f)(4) and 5

U.S.C. § 552(a)(6)(E)(ii)(I). The State Department did not do so. On October 16,

2018, the FOIA Request Service Center notified the Brady Center that the Request

to Expedite had been forwarded to the Office of Information Programs and

Services’ Requester Communications Branch for review and determination. Then,

on October 23, 2018—20 days after the Request to Expedite was submitted—the

State Department notified the Brady Center that its Request to Expedite had been

granted and that its FOIA request would be handled “as quickly as possible.” The

State Department further thanked the Brady Center for working with the agency

“in narrowing the scope of [its original] request” and advised the Brady Center that

                                         12
            Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 13 of 16




its revisions would “assist the Department of State…in processing [the] records.”

A true and correct copy of the State Department’s October 23, 2018 notification

letter is attached as Exhibit H.

      26.     Following the State Department’s approval of the Request to

Expedite, undersigned counsel for the Brady Center has had several informal

telephonic discussions with the State Department FOIA Litigation and Appeals

Reviewer regarding FOIA Request F-2018-05229. However, the Reviewer has not

informed the Brady Center when a search for all applicable documents covered by

the FOIA request will be completed or when the State Department will produce the

documents to which the Brady Center is entitled under FOIA.

      27.     On November 6, 2018, the Brady Center, through undersigned

counsel, sent an inquiry to the email address foiastatus@state.gov, as directed in

the October 23, 2018 notification letter, regarding the status of the processing of its

FOIA request. To date, the Brady Center has received no response to its inquiry.

      28.      In a final attempt to avoid litigation, on December 10, 2018, the

Brady Center, through undersigned counsel, sent a letter to Secretary Pompeo

requesting that the documents to which it is entitled under FOIA Request F-2018-

05229 be produced no later than January 14, 2019. The Brady Center further

advised Secretary Pompeo that if it did not receive a response to its letter by

December 17, 2018 with the State Department’s agreement to produce documents

                                          13
             Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 14 of 16




in accordance with this timeframe, it would be left with no choice but to take legal

action absent an acceptable explanation for further delay. A copy of this letter was

sent by email to the Director of the State Department’s Office of Information

Programs and Services, to the FOIA Litigation and Appeals Reviewer and to the

FOIA Public Liaison. To date, the Brady Center has received no response. A true

and correct copy of the Brady Center’s December 10, 2018 letter is attached as

Exhibit I.

      29.      The State Department has yet to provide any formal notification to the

Brady Center of its determination whether to comply with the FOIA request, nor

has it produced any documents responsive to FOIA Request F-2018-05229.

                COUNT I – FAILURE TO COMPLY WITH FOIA

      30.      The Brady Center incorporates each of the foregoing paragraphs of

this Complaint.

      31.      Pursuant to FOIA, 5 U.S.C. § 552(a), the Brady Center has a statutory

right to access requested documents.

      32.      The State Department has failed to properly respond to FOIA Request

F-2018-05229 within the time limits prescribed by FOIA, 5 U.S.C. §§

552(a)(6)(A)(i), 552(a)(6)(E)(ii)(I), and 552(a)(6)(E)(iii).




                                          14
            Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 15 of 16




      33.     The State Department has failed to properly respond to FOIA Request

F-2018-05229 within the 20-day time period prescribed by FOIA 5 U.S.C. §§

552(a)(6)(A)(i) and 22 C.F.R. § 171.11(g).

      34.     The State Department has failed to properly respond to the Brady

Center’s October 3, 2018 Request to Expedite FOIA Request F-2018-05229 within

ten days as prescribed by FOIA, 5 U.S.C. § 552(a)(6)(E)(ii)(I) and 22 C.F.R. §

171.11(f)(4).

      35.     The State Department has failed to process FOIA Request F-2018-

05229 in an expeditious and timely manner, as required for approved expedited

requests by FOIA, 5 U.S.C. § 552(a)(6)(E)(iii).

                              PRAYER FOR RELIEF

      WHEREFORE, the Brady Center respectfully requests that this Court enter a

judgment for Plaintiff and award the following relief:

      a.      Order Defendant, by a date certain, to conduct a search that is

reasonably likely to lead to the discovery of any and all records responsive to

FOIA Request F-2018-05229;

      b.      Order Defendant, by a date certain, to demonstrate that it has

conducted an adequate search for any and all records responsive to FOIA Request

F-2018-05229;



                                          15
           Case 1:18-cv-03007 Document 1 Filed 12/19/18 Page 16 of 16




      c.     Order Defendant, by a date certain, to produce to the Brady Center

any and all non-exempt records or portions of records responsive to FOIA Request

F-2018-05229, as well as a Vaughn index of any records or portions of records

withheld due to a claim of exemption;

      d.     Enjoin Defendant from withholding the requested records;

      e.     Award the Brady Center its costs and attorney’s fees reasonably

incurred in this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

      f.     Grant the Brady Center such other and further relief as the Court may

deem just and proper.

Date: December 19, 2018                        Respectfully submitted,


                                        /s/ Ariel S. Glasner
                                        Ariel S. Glasner (DC Bar # 991442)
                                        Jon Waldron (DC Bar # 425539)
                                        Blank Rome LLP
                                        1825 Eye Street, NW
                                        Washington, DC 20006-5403
                                        AGlasner@Blankrome.com
                                        202-772-5963

                                        Jonathan E. Lowy (DC Bar # 418654)
                                        Joshua Scharff (DC Bar # 999392)
                                        Brady Center to Prevent Gun Violence
                                        840 First Street NE Suite 400
                                        Washington, DC 20002
                                        jscharff@bradymail.org
                                        (202) 370-8105
                                        Attorneys for Plaintiff


                                          16
